Exhibit-32.1 Certification pursuant to 18 U.S.C. Section 1350 IElement Corporation CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report of IElement Corporation on Form 10-QSB for the quarter endingDecember 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Susan Pursel, Chief Executive Officer of IElement Corporation, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of IElement Corporation. Date: February 14, 2008 /s/ Susan Pursel Susan Pursel Chief Executive Officer /s/ Susan Pursel Susan Pursel Chief Financial Officer
